Citation Nr: 9904651	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  96-26 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to September 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied service connection for anxiety.  
The RO had previously denied service connection for anxiety 
by a July 1976 rating decision, which the veteran did not 
appeal.  In a Supplemental Statement of the Case prepared by 
a hearing officer in March 1997, the veteran was informed 
that his claim had been denied because of the lack of new and 
material evidence showing that his anxiety disorder, which 
existed prior to his service, was aggravated during such 
service.

The Board remanded this matter to the RO in November 1997 
with instructions to obtain additional service medical 
records.  In April 1998, the RO received additional service 
medical records, including clinical records associated with 
the veteran's hospitalizations in March and April 1974.


FINDINGS OF FACT

1.  In a July 1976 rating decision, which the veteran did not 
appeal, the RO denied entitlement to service connection for 
anxiety.

2.  Since the July 1976 rating decision, which denied service 
connection for anxiety, the RO received evidence not 
previously considered by agency decisionmakers which bears 
directly and substantially on the question of whether the 
veteran's disability from anxiety underwent an increase 
during his active military service.

3.  The veteran's disability from anxiety underwent an 
increase during his active military service and such increase 
has not been attributed to the natural progress of the 
disorder.


CONCLUSIONS OF LAW

1.  The July 1976 rating decision, which denied entitlement 
to service connection for anxiety, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).

2.  New and material evidence has been received to reopen the 
claim of service connection for anxiety.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).

3.  Service connection is warranted for anxiety.  38 U.S.C.A. 
§§ 1110, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (198).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  A preexisting disease or injury 
will be considered to have been aggravated by active military 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1998).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during an 
subsequent to service.  38 C.F.R. § 3.306(b) (1998).

The RO denied the veteran's claim of entitlement to service 
connection for anxiety in a July 1976 rating decision.  The 
veteran did not appeal that decision and the decision became 
final after one year.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302, 20.1103 (1998).  The claims can be 
reopened only with the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted in support of reopening the 
claim since the last final disallowance of the claim is new 
and material.  If the Board determines that the veteran has 
produced new and material evidence, the claim is deemed to be 
reopened and the case must then be evaluated on the basis of 
all the evidence.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  See also Glynn v. Brown, 6 Vet. App. 523 (1994).  
For the limited purpose of determining whether to reopen a 
claim, the Board must generally accept new evidence as 
credible and entitled to full weight.  Justus v. Principi, 
3 Vet. App. 510 (1992).  The new and material evidence must 
be presented or secured since the time that the claim was 
finally disallowed on any basis, rather than since the time 
that the claim was last disallowed on the merits.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (a decision by an RO 
refusing, because of a lack of new and material evidence, to 
reopen a previously and finally disallowed claim, after 
having considered newly presented evidence, is a 
"disallowance" of a claim).  If new and material evidence 
has not been submitted, the Board does not need to address 
the merits of the claims.  Sanchez v. Derwinski, 2 Vet. App. 
330 (1992).

The medical evidence in the claims folder at the time of the 
July 1976 rating decision consisted only of service medical 
records.  Such records show that, in December 1972, the 
veteran requested and was given Valium to aid sleep.  During 
treatment in July 1973, he reported that he had been taking 
Valium daily for two years because of nervousness.  A 
psychiatric consultation report indicates that his anxiety 
and nervousness were apparent.  Continued use of 
tranquilizers at the current dosage, and continued 
observation and therapy, were recommended.  In December 1973, 
the veteran reported that he had been taking Valium for three 
years, and that he took the drug rarely-one tablet every 
four to five days for nervousness and insomnia.  During 
January and February 1974, he had frequent complaints of 
abdominal pain.  In early March, he was hospitalized in 
Berlin, Germany, with complaints of epigastric pain that had 
not responded to therapy.  He was transferred to a 
psychiatric ward after it was determined that the epigastric 
pain was due to chronic anxiety.  In April 1974, he was 
transferred to a hospital in Texas.  After five days in the 
hospital, he was discharged to a medical holding company.  
The discharge diagnosis was improved, moderate, chronic 
anxiety neurosis manifested by multiple somatic complaints, 
tremulousness, dread, and feelings of apprehension.  He was 
given a profile that limited assignment to areas where 
outpatient psychiatric care was available.

The July 1976 rating decision indicates that the RO reasoned 
that the veteran's anxiety existed prior to his service and 
was not aggravated during service.

The evidence received since the July 1976 rating decision 
consists of additional service medical records, private 
medical records, reports of a private licensed clinical 
social worker, a report of a VA examination, a statement from 
the veteran's supervisor at work, records of VA outpatient 
treatment, and a transcript of the veteran's testimony before 
a hearing officer.

Records of the veteran's treatment at a private clinic show 
that he was treated prior to service for complaints of 
"nervous stomach" in October 1977.  He reported that he had 
been on and off Valium for years.  The examiner's impression 
included anxiety neurosis.  Later in October 1977, the 
veteran was treated at the same clinic with complaints of 
breathing trouble.  The diagnosis was anxiety.  In November 
1977, he was seen again with complaints of hyperventilation 
at night.  The examiner noted an impression of acute anxiety 
reaction and prescribed Prolixin.  In December 1971, the 
appellant was referred to another private physician.

A handwritten report made at the time of the veteran's 
admission to an Army hospital in Berlin indicated he reported 
a history of gradually increasing epigastric pain since he 
was drafted into the Army 19 months before.  The initial 
impression was of chronic gastritis and chronic anxiety and 
depression.  Subsequently dated clinical notes indicate that 
the veteran reported that he had attempted suicide prior to 
his entry into service by driving a car into a tree.  Several 
weeks prior to his current hospitalization, he had attempted 
suicide by snorting heroine.  A transfer note dated 1 April 
1974 reported that the veteran's symptoms had "magnified" 
since he had been drafted 19 months earlier.

In reports dated in April 1995 and June 1996, a licensed 
clinical social worker asserted that the veteran's anxiety 
was aggravated during his military service.  As evidence of 
aggravation, the social worker cited the increased number of 
complaints and treatment for somatic symptoms which occurred 
contemporaneously with the veteran's service in Berlin.  Also 
cited were a number of stressors associated with such 
service.  According to the author of the reports, the 
veteran's anxiety worsened to the point that he required 
medical evacuation from Germany.

The Board finds that the evidence received since the RO's 
July 1976 denial of the claim is new in the sense that it had 
not previously been considered by agency decisionmakers.  
Further, such evidence bears directly and substantially on 
the issue under consideration.  Such evidence tends to show 
that the veteran's disability from an anxiety disorder 
underwent an increase during his active military service.  
The Board concludes that the new evidence is both new and 
material.  Therefore, the claim is reopened and the record 
must be reviewed in its entirety.

At the time of a pre-induction medical examination in 
September 1971, the veteran reported a history of depression 
or excessive worry, and nervous trouble.  An examiner 
elaborated that the veteran had occasional dizziness and 
shortness of breath when nervous.  The examiner also noted 
that the veteran was taking Mellaril and Valium.  However, 
the examination report does not indicate that any 
neuropsychiatric disorder was clinically apparent.

The veteran testified in October 1996 that prior to his entry 
into service he had been treated only occasionally for 
anxiety.  When he entered service he had no trouble 
performing his duties.  He was promoted to the rank of 
specialist, fourth class.  However, in the two months 
immediately preceding his medical evacuation from Germany, he 
was on sick call every day.  He stated that he was currently 
being treated by a private physician and VA for anxiety.

Notes of recent treatment by a private physician indicate the 
veteran has been diagnosed with generalized anxiety with 
panic and depression.  In a letter dated in March 1996, the 
physician reported that he had treated the veteran since his 
discharge from service in 1974 for chronic gastritis, acute 
anxiety, and acute panic attack.  According the physician, 
the veteran had current disability from his psychoneurotic 
symptoms.  Recently dated VA medical records show treatment 
for depression with Zoloft.

The Board finds that the veteran's disability from anxiety 
worsened during his active military service.  This finding is 
supported by the competent opinion of the licensed clinical 
social worker in reports dated in 1995 and 1996, and by the 
apparent increase in the veteran's somatic complaints in 
early 1974 and the April 1974 diagnosis of moderate chronic 
anxiety neurosis.  It is further supported by evidence that, 
upon his hospital discharge in April 1974, the veteran was 
transferred to a medical holding company and had a profile 
that limited duty to areas where psychiatric treatment was 
available.  The record contains no specific finding that the 
increase in disability was due to the natural progression of 
the disorder.  There is no clear and unmistakable evidence to 
rebut the presumption of aggravation, such as evidence of 
medical facts or principles that show the increase in 
disability was due to natural progress.  The Board concludes 
that the evidence supports the grant of service connection 
for anxiety.


ORDER

The claim for service connection for anxiety is reopened, and 
service connection is granted for anxiety.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 8 -


